Citation Nr: 1741978	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a traumatic brain injury (TBI).


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served from April 1952 to April 1972 from active duty service with the United States Air Force, which included service during the Korean Conflict and Vietnam Eras.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Travel Board hearing in August 2017, but he requested a withdrawal of the hearing in an August 2017 Statement in Support of Claim.  As such, his hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

As a procedural matter, the Board notes there is no informal hearing presentation or VA Form 646 in the claims file, and it appears the Veteran's representative was not afforded an opportunity to submit the same.  38 C.F.R. § 3.103, 20.600 (2016).  Nonetheless, as the decision herein constitutes a full grant of the benefits sought, there is no prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


FINDING OF FACT

The most probative evidence of record shows the Veteran suffers from residuals of his in service TBI.


CONCLUSION OF LAW

The criteria for service connection for a TBI have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As it pertains to the claim decided herein, the VA has met all statutory and regulatory duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

The Veteran contends that he suffers from residuals of his TBI in service.  See April 2011 Letter from Veteran.  More specifically, he avers his TBI stems from a July 1952 automobile accident in service.  He does not recall anything about the accident itself, but recalled waking up in the intensive care unit of a hospital with his head bandaged and feeling groggy.  He could not remember how long he was unconscious.  His surgeon later explained to him that he was struck with something hard, which punched a hole about the size of a quarter in his left forehead.  Id.; see also February 1953 Consultation Report.  As a result, the bone fragments had to be removed.  See April 2011 Letter from Veteran.  Later, the surgeon grafted a piece of bone from his hip to his skull.  In all, he was hospitalized for three months. 

Since the accident, the Veteran has wondered why his behavior and personality were no longer normal.  It was not until he read numerous articles about the delayed effects of TBIs that he began to realize his issues were related to his in service TBI.  He described that some of his symptoms were going on occasional tirades, moodiness, irritability, anxiety, sleeplessness, being hyper, difficulty concentrating, and not being able to understand people.  These symptoms caused him to be turned down for an kidney transplant because a psychiatrist determined he was not stable.

In assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his TBI.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  To that extent, the Board finds his lay statements not only competent, but credible as well.  However, he is not competent to render a medical diagnosis or opinion on such a complex medical question as the etiology of his current symptomology.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  Therefore, as his lay statements relate to the etiology of his current symptomology, the Board is unable to accord them any probative weight.  In that regard the Board relies on the medical evidence of record.

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 C.F.R § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The RO previously conceded the in service incurrence; namely, the 1952 automobile accident in service.  See August 2013 Rating Decision; July 1972 Rating Decision.  Therefore, the Board focuses on the remaining elements of this claim; a current disability and a nexus.

In furtherance of this claim, the Veteran has been afforded multiple VA examinations.  The most relevant among them are the July 2011 TBI VA Examination Report and April 2012 TBI VA Examination Report.

Following the July 2011 VA examination, in reference to the Veteran's 1952 automobile accident, the VA examiner noted it was a head on collision resulting in fatalities.  July 2011 TBI VA Examination Report.  Due to the accident, he was hospitalized between one and two months.  Upon a review of the records, the VA examiner concluded that as a result of the accident he sustained a mild TBI, which stabilized over time.  

During the examination, the Veteran complained of sleep disturbances; malaise; difficulty with speech, in that others are unable to understand him; a subjective feeling of warmth on his face; decreased sense of taste and smell; neurobehavioral symptoms; psychiatric symptoms; memory impairment; and other cognitive problems.  The VA examiner expressly noted his sleep disturbances and malaise were not associated with TBI, and that difficulty with speech or swallowing, was not a typical TBI symptom.  

Upon examination, the VA examiner found the Veteran was alert and oriented; displayed appropriate behavior; apparent comprehension; and had coherent answers.  Although he complained of a issues with mild memory loss, attention, concentration, and executive functions, the VA examiner found no objective evidence of the same.  However, the VA examiner did document that he exhibited frequently inappropriate social interaction.  Id.; see also June 2011 Mental Disorders VA Examination Report (no diagnosis was rendered upon examination).

The VA examiner confirmed reviewing a June 2011 imaging study of the skull, which revealed a radiolucent defect in the left frontal temporal region.  There was evidence of intervention with radiopaque surgical suture.  However, no other acute abnormalities were observed.  Id.; June 2011 VA Radiology Diagnostic Report.

In the end, the VA examiner opined the residual symptoms claimed by the Veteran were less likely than not caused by or related to his TBI.  In support, the VA examiner pointed to the fact he remained on flight status for approximately 18 years following the accident.  The rigorous standards of flight status made it less likely than not that any demonstrable sequalae resulted from the TBI.  

In rendering this opinion, the VA examiner failed to discuss several entries among the Veteran's service treatment records.  For instance, the September 1970 Consultation Sheet, which recommended he be removed from slight status after a psychiatrist suggested that he demonstrated symptoms of an obsessive compulsive personality disorder.  This recommendation was made following his report of a history of forgetfulness, short attention span, and an inability to concentrate.  See September 1970 Consultation Sheet; see also October 1970 Chronological Record of Medical Care (noted a diagnosis of obsessive compulsive personality disorder).  At that time, he stated he was making mistakes and had difficulty sleeping.  He expressly relayed that these symptoms have been present off and on for several years, but have worsened in the past six months.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (holding that a medical examination is inadequate if the examiner fails to consider whether the veteran's lay assertions presented sufficient evidence of the etiology of his claimed disability); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).
 
A year earlier, a July 1969 Chronological Record of Medical Care documented there was no evidence of a psychiatric disorder upon gross examination.  However, the treatment provider did indicate an impression of situational disorder at that time. 

Notwithstanding the fact that no abnormalities were found upon clinical evaluation during the Veteran's annual examination in March 1954, the examiner specifically recorded his report of experiencing severe headaches in hot weather.  March 1954 Report of Medical Examination.  It appears the examiner concluded this was a complication or squelae of the July 1952 automobile accident from the context in which it is addressed.  

The Veteran underwent another TBI VA examination in April 2012.  At that time, the Veteran relayed that since the 1970 he has had issues with memory, concentration, and insomnia.  These issues were to such a degree that they were affecting his flight duties.  As a result, he requested that he be taken off flight duties.  In regard to his current symptoms, he indicated he experienced dizziness and lightheadedness; anxiety, tension, and irritability; depression; insomnia; issues with concentration and memory; outbursts of rage; mood changes; loss of social graces; and risk taking.

Following examination, the VA examiner noted the Veteran was alert and oriented; displayed appropriate behavior; apparent comprehension; and coherent answers.  Although he complained of issues with mild memory loss, attention, concentration, and executive functions, this VA examiner also found no objective evidence of the same.  His social interactions were routinely appropriate.  He was able to communicate by spoken and written language and able to comprehend the same.  The neuropsychological test results revealed no impairment.  Id.; see also April 2012 Mental Disorders VA Examination (noted a diagnosis of depression, not otherwise specified).

The VA examiner diagnosed the Veteran with severe TBI in service, which resolved without any residuals.  See April 2012 TBI VA Examination Report.  The VA examiner supported this diagnosis by referring to his completion of over 1000 flight hours within three years of the accident according to his service personnel records.  In addressing his current complaints, the VA examiner found there was no nexus between these symptoms and his in service TBI, citing the delayed onset of these symptoms and the fact that current medical literature did not support such a relationship.  However, this VA examiner also did not reconcile the September 1970 Consultation Sheet, July 1969 Chronological Record of Medical Care, and March 1954 Report of Medical Examination with the April 2012 examination findings.  See Buchanan, supra; see also Reonal, supra.  

Just two months later, the Veteran underwent a VA TBI consultation in June 2012.  See June 2012 TBI Consult.  At that time, he relayed his belief that he has been dealing with the long-term effects of his TBI.  He reported that since the injury, he has had mood changes; outbursts of rage; dizziness upon rising or bending over; loss of balance; sensitivity to noise; numbness or tingling on parts of his body; changes in taste and smell; poor concentration; forgetfulness; fatigue; difficulty falling asleep; and feeling anxious, tense, and depressed.  

After a meeting of the VA Polytrauma/TBI Interdisciplinary Team, they concluded the Veteran sustained a moderate TBI in service.  Even though they indicated assessments of anxiety disorder, obsessive compulsive disorder, depression, and insomnia, they opined it was unlikely his current symptoms were related to his TBI.  Rather they attributed his symptoms to the mental health issues assessed.  In doing so, they neglected to explain why his present symptoms and assessments were not neurobehavioral effects of a TBI.  Id.; see also June 2011 Mental Disorders VA Examination (noted examples of neurobehavioral effects were irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impairment awareness of disability).  

Contradicting the April 2012 TBI VA Examination Report and June 2012 TBI Consult, the Veteran submitted a September 2012 Neuropsychological Consultation Report completed by Dr. K.N.G.  In the Consultation Report, Dr. K.N.G. described his 1952 automobile accident as a particularly violent cash based upon photographs of the accident provided to him by the Veteran.  Id.; see also September 2011 Letter from Veteran (attached photographs of the accident); Dr. K.N.G. confirmed the accident caused an open head injury with a skull fracture, which required neurosurgery to remove bone fragments.  Dr. K.N.G. relayed his report of being knocked out for approximately 12 hours following the accident and subsequent issues with memory and function, which included extensive retrograde and post-traumatic amnesia.  Even so, Dr. K.N.G. acknowledged he was able to return to his duties.

Dr. K.N.G. noted the Veteran's belief that his symptoms of dizziness, anxiety, irritability, depression, insomnia, impairment concentration, memory, rage reaction, and loss of social graces stem from his TBI.  Of note, Dr. K.N.G. indicated his wife, who was present during the evaluation, agreed with each of the symptoms identified.  His wife relayed that over the course of their marriage he has been difficult to live with because of his neurobehavioral symptoms.  She reported he has exhibited a shortness of temper, increased mood swings, and depressed mood.  He cannot be interrupted and is very intense.  She confirmed that he had memory issues, which have worsened over the past 12 years.  Based upon her statements, Dr. K.N.G. found he has shown some episodes of manic-like activity, such as staying up all night.

Upon examination, Dr. K.N.G. found the Veteran was alert and oriented; he conversed spontaneously, but was hard of hearing; at time he had to be redirected because he was hyper-distractible; and he had a tendency to overact before hearing all of the information and making an informed decision.  He came across as highly irritable and angry when he believed the test results did not match what he believed was the severity of his impairment.  He had difficulty with social graces and small talk.  At times, he attempted to silence his wife in an inappropriate fashion.  However, his was able to maintain attention and sustain concentration with the average range.  

Additionally, Dr. K.N.G. evaluated the Veteran across many other fields; sensory; perceptual; motor; perceptual motor; auditory motor integration; memory; language; and visual receptive language.  In pertinent part, Dr. K.N.G. determined the perceptual evaluation revealed low to average attention to visual detail/closure;  
motor evaluation revealed severely impaired grip strength in the upper extremities bilaterally, fine motor dexterity was low to average in the right and average in the left, fingertip tapping speed was mildly impaired in the right and low to average in the left, and there was a right upper extremity intention tremor; and memory evaluation disclosed low to average immediate recall of visual/spatial material, immediate and delayed recall of auditory verbal material was impaired, recognition and cueing did not significantly facilitate verbal recall, and sentence repetition skills were low to average.

Even though Dr. K.N.G. expressly stated he could not advocate for the Veteran one way or the other as far as the VA requirements were concerned, he advised that he was happy to define his neuropsychological strengths and weaknesses with regard to his TBI and other neurological issues from other medical treatment.

Overall, Dr. K.N.G. indicated his impression was the Veteran's TBI was the "greatest culprit" in terms of causality of the current cognitive changes.  According to Dr. K.N.G., this conclusion is supported by the fact his most notable residual cognitive defect is severely impaired verbal memory, which is consistent with the left hemisphere lesion localization.  Further, he exhibited prominent neurobehavioral symptoms, which are typical with TBIs.  More specifically, he has shown depression, mood instability, chronic insomnia, angry outbursts, impulsivity, inappropriate behavior, loss of empathy, and risk taking.

In August 2013, the VA obtained a medical opinion to reconcile Dr. K.N.G.'s Consultation Report with the April 2012 TBI VA Examination Report.  The VA examiner found the objective testing results were not vastly different, with the Veteran scoring within the average range in most areas.  The only major exception was the low average evaluation in immediate recall of visual/spatial material and sentence repetition in September 2012; the April 2012 testing indicated his memory and speech were average.  The VA examiner took issue with Dr. K.N.G.'s statement that "[h]is TBI is thought to be the greatest culprit in terms of causality for the current cognitive changes" because it was unclear whether this was Dr. K.N.G.'s own opinion or a reiteration of the Veteran's.  The VA examiner also concluded Dr. K.N.G. made no formal diagnosis.  This, the VA examiner presumed was because Dr. K.N.G. found the symptoms relayed by the Veteran stemmed from his stroke rather than TBI.

The Board disagrees with the August 2013 VA examiner.  Dr. K.N.G.'s statement that "[h]is TBI is thought to be the greatest culprit in terms of causality for the current cognitive changes" is clearly contained in the Impression section of his Consultation Report.  While Dr. K.N.G. may not have explicitly diagnosed the Veteran with residuals of in service TBI, it is clear from the findings contained in the Consultation Report that Dr. K.N.G. was attributing his current symptoms to the in service TBI.  For instance, although Dr. K.N.G. mentions a stroke and other neurological issues from other medical treatment, that is the extent of Dr. K.N.G's discussion of these issues.  

Given the March 2011 magnetic resonance imaging (MRI) report noted in the Consultation Report, which revealed left frontal lobe encephalomalacia consistent with prior surgery or trauma, the Board finds Dr. K.N.G.'s statement that "[h]e does show residual cognitive deficits from these neurological insults that are most notable for severely impaired verbal memory, which would be consistent with left hemisphere lesion localization" associates his cognitive deficits with his in service TBI.  Id.; see also June 2011 VA Radiology Diagnostic Report; July 2013 W.W. Medical Center Progress Note (noted an CT scan of the brain showed a large area of encephalomalacia in the Veteran's left frontal lobe); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 946 (32nd ed.) (2012) (defining "insult" as an injury or attack).  Further, Dr. K.N.G. unambiguously stated he demonstrated neurobehavioral symptoms, which are typical in TBI cases.

For these reasons, the Board finds Dr. K.N.G.'s September 2012 Neuropsychological Consultation Report probative.  In fact, in view of the deficiencies noted above with the July 2011 TBI VA Examination Report, April 2012 TBI VA Examination Report, and June 2012 TBI Consult, the Board finds Dr. K.N.G.'s September 2012 Neuropsychological Consultation Report the most probative medical evidence of record.  

Moreover, Dr. K.N.G.'s September 2012 Neuropsychological Consultation Report contains a more thorough discussion of the Veteran's symptomatology, including the relevant behavior and interaction with his wife observed during the evaluation; and contemplates his wife's lay statements and observations over the course of their marriage since the TBI in service.  

Dr. K.N.G.'s conclusion is also supported by a July 2013 W.W. Medical Center Progress Note.  In the July 2013 W.W. Medical Center Progress Note, Dr. B.V.O. documented the Veteran had significant personality changes, memory issues, attention deficit, aggression, and anxiety.  Dr. B.V.O. noted reviewing a letter from his wife, which detailed his various behavioral problems throughout the years.  July 2013 W.W. Medical Center Progress Note.  Based on his wife's letter and the physical examination, it appeared to Dr. B.V.O. that he had some pseudobulbar affect with labile emotionality.  Of note, among Dr. B.V.O.'s assessments were memory loss, chronic traumatic encephalopathy, and pseudobulbar affect.  Id.; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 614 (32nd ed.) (2012) (defining "encephalopathy" as any degenerative disease of the brain).  

Based on the foregoing, the Board finds the preponderance of the evidence does establish the Veteran presently suffers from residuals of his in service TBI.  See 

38 C.F.R. §§ 3.303, 3.304; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).



ORDER

Service connection for the residuals of a TBI is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


